


Exhibit 10.1


SECOND AMENDMENT TO EMPLOYMENT AGREEMENT
BETWEEN
JEFFREY S. SLOAN
AND GLOBAL PAYMENTS INC.


Whereas, Global Payments Inc. (“Global”) and Jeffrey Sloan (“Executive”) are
parties to an Employment Agreement dated March 30, 2010, which was subsequently
amended on October 1, 2013 (the “Agreement”); and


Whereas, the parties now desire to further amend certain of the terms of the
Agreement;


Now, Therefore, in consideration of the foregoing recitals and the mutual
covenants and conditions contained herein, the receipt, adequacy and sufficiency
of which are hereby acknowledged, the parties hereto acknowledge that the
Agreement is hereby amended as follows:


1.    Section 2 of the Employment Agreement is hereby deleted and replaced with
the following:


“Executive is hereby employed as the Chief Executive Officer of the Company as
of June 30, 2014. In such capacity, Executive shall have the duties,
responsibilities and authority commensurate with such positions as shall be
assigned to him by the Board of Directors of the Company (the “Board”), which
shall be consistent with the duties, responsibilities, and authority of persons
holding such positions in a publicly traded company engaged in similar lines of
business. Executive shall report directly and exclusively to the Board.”


Except as modified hereby, the terms and conditions of the Agreement shall
remain in full force and effect; provided, however, that if any term or
condition of the Agreement conflicts with or is inconsistent with any term or
condition of this Amendment, such terms and conditions hereof shall prevail and
be controlling.


IN WITNESS WHEREOF, the parties have caused this amendment to be executed by
their respective officers duly authorized as of the 29th day of August, 2014.


 
EXECUTIVE:
 
GLOBAL PAYMENTS INC.
 
 
 
 
 
/s/ Jeffrey S. Sloan
 
By: /s/ David L. Green
 
Jeffrey S. Sloan
 
Name: David L. Green
 
Date: August 29, 2014
 
Title: Executive Vice President and General Counsel
 
 
 
Date: August 29, 2014





